The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I in the reply filed on November 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Terminal Disclaimer
The terminal disclaimer filed on January 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S.Pat. 9941100 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-14 and 21-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner’s search mirrored the search of grandchild case 13328474, now U.S.Pat. 9941100. The Examiner’s updated search again confirms that Matsuda; Ryuichi et al. (US 20080115728 A1) and Ishikawa; Tetsuya et al. (US 6486081 B1) remain the closest prior art. Matsuda teaches a high density plasma chemical vapor deposition (HDP CVD) chamber (111; Figure 5; [0024]) comprising: a nozzle (114+122; Figure 5; [0024]) comprising: a base (122; Figure 5; [0024]) having a hollow center portion (required for gas to convey; Figure 5) for conducting gas; and a tip (portion 114 inside 111; Figure 5) coupled to the base (122; Figure 5; [0024]) and having an opening (gas exit portion of 114 inside 111; Figure 5) formed therein for conducting gas from the base (122; Figure 5; [0024]) to an exterior of the nozzle (114+122; Figure 5; [0024]) as claimed baffle (Applicant’s 106; Figure 1,8) positioned in a top portion of Matsuda’s HDP CVD chamber (111; Figure 5; [0024]), wherein the baffle (Applicant’s 106; Figure 1,8) is equipped with an adjustable baffle nozzle (Applicant’s 810; Figure 8).
The PBAI decision of September 27, 2017 in 13328474 reversed the Examiner’s rejectons based on the Examner’s combination of Matsuda; Ryuichi et al. (US 20080115728 A1) and Ishikawa; Tetsuya et al. (US 6486081 B1) over the claimed baffle and baffle nozzle. As a result, none of the cited refrences teach or suggest, alone or in combination, the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following collection of patents and publications represent a state of the art in gas nozzle injection and control in the wafer manufacturing art.
US 20140083362 A1
US 20130156940 A1
US 20130059092 A1
US 20110203735 A1
US 20110198417 A1
US 20090243010 A1
US 20090221149 A1
US 20090191717 A1
US 20080115728 A1

US 20080017613 A1
US 20070187363 A1
US 20070037397 A1
US 20060219361 A1
US 20060219169 A1
US 20060191478 A1
US 20060172081 A1
US 20060096540 A1
US 20060065368 A1
US 20050189073 A1
US 20050098108 A1
US 20050092248 A1
US 20050092245 A1
US 20040237892 A1
US 20040231798 A1
US 20040129210 A1
US 20040040503 A1
US 20030213562 A1
US 20030211757 A1
US 20030157812 A1
US 20030141178 A1
US 20030070620 A1

US 20030056900 A1
US 20030050724 A1
US 20030000924 A1
US 20020195055 A1
US 20020179247 A1
US 20020160113 A1
US 20020129768 A1
US 20020088545 A1
US 20020086106 A1
US 20020045357 A1
US 20020028567 A1
US 20010047764 A1
US 9663856 B2
US 8546270 B2
US 8394201 B2
US 8361234 B2
US 8281741 B2
US 8133349 B1
US 8043469 B2
US 8033244 B2
US 7806078 B2
US 7464663 B2

US 7141138 B2
US 6916398 B2
US 6896737 B1
US 6872259 B2
US 6833052 B2
US 6803325 B2
US 6632726 B2
US 6626185 B2
US 6589610 B2
US 6486081 B1
US 6453992 B1
US 6447632 B1
US 6302965 B1
US 6270862 B1
US 6159388 A
US 6143078 A
US 6106663 A
US 6070551 A
US 6013155 A
US 5772771 A
US 5728223 A
US 5678595 A

US 5614055 A
US 5567267 A
US 5556521 A
US 5547714 A
US 5522934 A
US 5431738 A
US 5297738 A
US 5290993 A
US 5232164 A
US 5169509 A
US 5134965 A
US 5105761 A
US 5002928 A
US 4980204 A
US 4854263 A
US 4730775 A
US 4651674 A
US 4481228 A
US 4439401 A
US 4389229 A
US 4313721 A
US 4293755 A

US 4069974 A
US 3995811 A
US 3881863 A
US 3745969 A
US 3592575 A
JP 58170982 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner can not be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
/Rudy Zervigon/Primary Examiner, Art Unit 1716